Title: To James Madison from Alexander Scott, 2 January 1820
From: Scott, Alexander
To: Madison, James


Dear Sir
George Town DC Jany 2d 1820
In addition to the acts of kindness heretofore received from you, it wou’d seem like imposing on benevolence to make any further request. Presuming however further on that benevolence, I once more take the liberty of soliciting your friendly assistance, promising at the same time that I shou’d be much distressed, were you to do any thing on my account, in the smallest degree repugnant to your feelings.

I have the pleasure of a slight acquaintance, by personal introduction, with your neighbour Mr Barbour of the Senate. For particular reasons, it is at this time desirable to me to be well acquainted with some of the leading members of that body. A letter of recommendation from you, in such a style as you may consider yourself authorized by your knowledge of my character, wou’d greatly contribute to effect this object. For such a letter to that gentleman I shou’d feel myself under great obligations to you. I take the liberty of enclosing copies of letters of Messrs Wirt Kilty and Mason to Col Monroe, to whose testimony in my favor, as acquaintances of a long standing and on an intimate footing, I beg leave to refer you.
I received lately from my friend Mr John Pope of Kentucky, a near relation of Mrs Scotts, a letter to the Secretary of State (Mr Adams) with whom Mr Pope is connected by marriage. The object of the letter was to recommend me in very strong language to the friendship and patronage of Mr Adams. A few lines from you to the Secretary wou’d I am convinced have a most beneficial influence, in securing to me the friendly disposition of that gentleman. But I must again beg You to do nothing but what is perfectly agreeable to You. I have the honor to be Dear Sir With sentiments of the highest respect & Esteem Yr Mo obedt Servt
Alexander Scott
